United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3528
                                    ___________

Marilyn Walker o/b/o                     *
Brian Walker,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
v.                                       * District Court for the
                                         * Eastern District of Arkansas
Kenneth Apfel,                           *
Commissioner, Social                     *
Security Administration,                 *
                                         *
             Appellee.                   *
                                    ___________

                             Submitted: March 13, 1998
                                Filed: April 9, 1998
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BOWMAN, Circuit Judges, and NANGLE,
      Senior District Judge.1
                              ___________

NANGLE, Senior District Judge.

       Appellant in this case appeals the grant of summary judgment by the United
States Magistrate Judge for the Eastern District of Arkansas in favor of Appellee. This


      1
       The Honorable John F. Nangle, Senior Judge, United States District Court for
the Eastern District of Missouri, by designation.
case stems from the denial of Supplemental Security Income benefits to Marilyn
Walker's son, Brian.

       Judicial review of the final decision of the Commissioner to deny benefits is
limited to whether there is substantial evidence in the record as a whole to support the
decision. Comstock v. Chater, 91 F.3d 1143, 1145 (8th Cir. 1997). Substantial
evidence is less than a preponderance, but enough so that a reasonable mind might find
it adequate to support the conclusion. Robinson v. Sullivan, 956 F.2d 836, 838 (8th
Cir. 1992). Erroneous interpretations of law will be reversed. Ingram v. Chater, 107
F.3d 598, 601 (8th Cir. 1997).

        On August 22, 1996, Congress enacted the Personal Responsibility and Work
Opportunity Reconciliation Act of 1996 (Welfare Reform Act), Pub. L. No. 104-193,
110 Stat. 2105 (1996), which amended § 1614(a)(3) of the Social Security Act, 42
U.S.C. 1382c(a)(3). Under the new law, in order to qualify for disability benefits, a
child's impairment or combination of impairments must cause more serious limitations
than the old law and regulations required. See 20 C.F.R. § 416.924. Since Marilyn
Walker's application for benefits was pending as of the date of the enactment of the
Welfare Reform Act, the new law and regulations apply to this case. P.L. 104-193, §
211(d)(1)(A)(ii). The ALJ found Brian not disabled under the old, less restrictive
standard. The Magistrate Judge correctly determined that if substantial evidence
supported the ALJ's determination that Brian was not disabled under the old law, the
same result would be reached under the new, more restrictive law. Jamerson v. Chater,
112 F.3d 1064, 1066 (9th Cir. 1997). Accordingly, we will determine whether the
claimant was properly denied benefits under the old law.




                                          -2-
       To determine whether a child is entitled to disability benefits, the prior
regulations required the ALJ to apply a four-step sequential evaluation:2 (1) Is the child
engaged in substantial gainful activity? If so, benefits are denied; if not, the evaluation
proceeds to step two. (2) Does the child have an impairment or combination of
impairments that is severe? If not, benefits are denied; if so, the evaluation is continued
to the next step. (3) Does the child have a medically determinable impairment that
meets or medically equals a listed impairment that is presumed disabling? If so, and
the duration requirement is met, benefits are awarded; if not the evaluation continues.
(4) Is the impairment of comparable severity to impairments that would disable an
adult? If so, and the duration requirement was met, benefits are awarded. If not,
benefits are denied. 20 C.F.R. § 416.924(b)-(f). The ALJ determined that although he
was not engaged in substantial gainful activity, Brian did not have a severe impairment
as defined at step 2, and halted the sequential evaluation.

        Brian has consistently scored between 65 and 69 on IQ tests, and results of other
tests indicate mild mental retardation. His parents testify that Brian is not responsible,
and withdraws from others. His teachers testify that he functions well in school, and
has good concentration ability, even though his core classes are special education
classes. Brian has testified that he thinks he can handle a job, and at the time of the
supplemental hearing, he had applied for several. Brian goes to sporting events with
friends, has a driver's license, goes shopping, and does chores around the house. He


       2
         The supplemental hearing occurred while Brian was 19, an adult. The
sequential evaluation is the same for adults and children at steps 1 and 2. See 20
C.F.R. § 416.920 (determination of disability for adults); 20 C.F.R. 416.924
(determination of disability for children). The ALJ's determination that Brian is not
disabled as an adult mirrored the determination that he was not disabled as a child. For
the sake of simplicity, since the evidence presented at the hearing concerned Brain's
ability as a child, this Court will only analyze Brian's disability once, under the standard
for children.

                                            -3-
has no physical impairment other than nearsightedness that is corrected by glasses. The
ALJ found that the longitudinal evidence that Brian functions well at school and in
social settings belied any severe impairment, and halted the evaluation at step 2. The
Commissioner accordingly denied disability benefits to Marilyn Walker.

       This Court finds that there is substantial evidence to support the Commissioner's
decision to deny benefits. Accordingly, the judgment of the lower court is affirmed.



A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-